                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ALLSTATE INDEMNITY COMPANY,

               Plaintiff,                                     Case Number 19-10007
v.                                                            Honorable David M. Lawson


SAMER BALLOUZ, LAMA BALLOUZ,
DTJ INVESTMENT PROPERTIES, LLC,
NICOLE BURNHAM, ROBERT BURNHAM,
CONSTANCE BURNHAM, NATHAN
BURNHAM and CHRYSTIAN BURNHAM,

               Defendants.
                                               /

            OPINION AND ORDER DISMISSING CASE WITHOUT PREJUDICE

       Plaintiff Allstate Indemnity Company (“Allstate”) filed the present action in this federal

court seeking a declaratory judgment that it is not obligated to defend or indemnify DTJ Investment

Properties, LLC (“DTJ Investment”) in a lawsuit filed in a Michigan state court. In the state court

case, DTJ Investment, a defendant here, sued Nicole Burnham, Robert Burnham, Constance

Burnham, Nathan Burnham, and Chrystian Burnham (the “Burnhams”), also defendants here, for

nonpayment of rent. The Burnhams then counter-sued DTJ Investment, owned and operated by

defendants Samer Ballouz and Lama Ballouz, for injuries that they say resulted from mold

contamination at the home they were leasing from DTJ Investment. The Burnhams alleged several

theories of liability, including negligence, violation of various state statutes, fraud, and breach of

contract.

       Allstate issued a Landlords Package insurance policy and Personal Umbrella policy to

Samer Ballouz and Lama Ballouz. Allstate contends in this case that there is no insurance coverage

for the claims made by the Burnhams in their state court case because the factual bases for the
claims do not fit within the insuring language, and several policy exclusions apply, depending on

the nature of the injuries claimed.

       Because the district courts have discretion whether to exercise jurisdiction in declaratory

judgment actions, a determination on whether to adjudicate such cases should be made at the

outset. All the pertinent factors relating to the exercise of that discretion were not addressed in the

plaintiff’s complaint, so the Court ordered the plaintiff to show cause why the case should not be

dismissed without prejudice. Allstate responded to the show cause order, addressing the relevant

factors, and contending that they favor accepting jurisdiction of the case. However, some of the

coverage determinations will depend on the factual development of the state court claims, despite

Allstate’s insistence to the contrary. Because of the danger of inconsistent results that could arise

when the related cases proceed in different forums, and because other factors favor the refusal of

declaratory judgment jurisdiction, the Court will dismiss the case without prejudice.

                                                  I.

       According to the state court counter-complaint, in May 2018 the Burnhams began renting

a home located at 5461 White Hall Circle, West Bloomfield, Michigan from DTJ Investment.

They soon discovered mold inside the residence, exposing them to a fungus that can cause severe

infection and contaminating the air quality. DTJ Investment retained several contractors to address

theses issues, but the Burnhams allege that attempts to remediate the problem — characterized as

“limited repairs and half measures” — were ineffective. The problems persisted. The Burnhams

could not afford other suitable housing in the area and were forced to live temporarily in hotels.

They eventually moved out on September 1, 2018.

       During the relevant time period, the West Bloomfield rental property was subject to two

Allstate insurance policies issued to Samer Ballouz and Lama Ballouz. The Burnhams’ state court




                                                 -2-
lawsuit names DTJ Investment as a defendant. It alleges claims for damages based on negligence,

misrepresentation, silent fraud, the Michigan Consumer Protection Act, residential lease and

security deposit requirements under state law, and breach of contract. Allstate is not a party to that

case.

        In this case, Allstate contends that the insurance policies do not cover DTJ Investment; that

the damages alleged by the Burnhams were caused by contamination of the premises, which is a

peril excluded from coverage; and that there is no coverage for some of the theories of liability

included in the Burnhams’ state court counter-complaint. Allstate asks this Court to hold a jury

trial to resolve any factual disputes and eventually to absolve it of any obligation to defend or

indemnify DTJ Investment. Allstate’s complaint states 10 grounds, which include the cause of the

Burnhams’ injuries and the landlords’ conduct, that it believes bar coverage.

                                                 II.

        Although the federal courts have a “virtually unflagging obligation . . . to exercise the

jurisdiction given them,” Colorado River Water Conservation Dist. v. United States, 424 U.S. 800,

817 (1976), the exercise of jurisdiction under the Declaratory Judgment Act is not mandatory,

Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494 (1942), and at times the better exercise of

discretion favors abstention, see Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807,

812 (6th Cir. 2004). “By the Declaratory Judgment Act, Congress sought to place a remedial

arrow in the district court’s quiver; it created an opportunity, rather than a duty, to grant a new

form of relief to qualifying litigants.” Scottsdale Ins. Co. v. Roumph, 211 F.3d 964, 969 (6th Cir.

2000) (quoting Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1995)). Abstaining from that

opportunity generally “rest[s] on considerations of ‘[w]ise judicial administration, giving regard

to conservation of judicial resources and comprehensive disposition of litigation.’” Colorado




                                                -3-
River, 424 U.S. at 817 (quoting Kerotest Mfg. Co. v. C-O-Two Fire Equipment Co., 342 U.S. 180,

183 (1952)).

       Declining jurisdiction is always a sensible option to consider in declaratory judgment

actions seeking an opinion on insurance coverage impacting litigation pending in another court,

for although there is no per se rule prohibiting such actions in federal court, see Allstate Ins. Co.

v. Green, 825 F.2d 1061, 1066 (6th Cir. 1987), “[s]uch actions . . . should normally be filed, if at

all, in the court that has jurisdiction over the litigation giving rise to the indemnity problem,”

Bituminous Cas. Corp., 373 F.3d at 812 (quoting Manley, Bennett, McDonald & Co. v. St. Paul

Fire & Marine Ins. Co., 791 F.2d 460, 463 (6th Cir. 1986)). The Court has discretion to decline

jurisdiction over a declaratory judgment action even where the parties are diverse and the amount

in controversy meets the threshold. Omaha Property and Cas. Ins. Co. v. Johnson, 923 F.2d 446,

447 (6th Cir. 1991) (“We have repeatedly held in these insurance coverage diversity cases that the

Declaratory Judgment Act grants the district courts a discretion to entertain such cases . . . .”).

       To assist district courts in determining whether to proceed with such actions, the Sixth

Circuit in Bituminous Casualty Corporation cataloged five factors that it drew from its earlier

precedents:

       (1) whether the judgment would settle the controversy;
       (2) whether the declaratory judgment action would serve a useful purpose in
       clarifying the legal relations at issue;
       (3) whether the declaratory remedy is being used merely for the purpose of
       “procedural fencing” or “to provide an arena for a race for res judicata”;
       (4) whether the use of a declaratory action would increase the friction between
       our federal and state courts and improperly encroach on state jurisdiction; and
       (5) whether there is an alternative remedy that is better or more effective.

Id. at 813 (quoting Scottsdale Ins. Co., 211 F.3d at 968 (citations omitted)); Grand Trunk W. R.

Co. v. Consol. Rail Corp., 746 F.2d 323, 326 (6th Cir. 1984). Unless these factors weigh in favor




                                                 -4-
of entertaining the action, the federal court should abstain. Bituminous Cas. Corp., 373 F.3d at

813.

                                       A. Settle the controversy

        Sixth Circuit precedent on this factor is somewhat inconsistent. Compare Travelers Indem.

Co. v. Bowling Green Prof. Assoc., PLC, 495 F.3d 266, 272 (6th Cir. 2007) (“The district court’s

decision could not settle the controversy in the underlying state court litigation; thus, the first factor

favors the court not exercising jurisdiction.”) with Northland Ins. Co. v. Stewart Title Guar. Co.,

327 F.3d 448, 454 (6th Cir. 2003) (“Considering the first and second factors, while the declaratory

judgment would not end the dispute between Cailu and Stewart, it would settle the controversy

regarding the scope of insurance coverage issued by Northland to Cailu, and whether Northland

had a duty to defend the insureds.”). Later, however, the Sixth Circuit reconciled those cases,

reasoning that “the contrary results . . . might . . . be explained by their different factual scenarios.”

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 555 (6th Cir. 2008). This factor may favor exercising

jurisdiction when the plaintiff is not a party to the state litigation and there is a legal, and not a

factual, dispute in federal court. Id. at 556.

        Here, however, this factor favors abstention. A decision on the coverage question in this

Court will not resolve the underlying dispute. Instead, the fact questions may drive the coverage

determination. In resolving this declaratory judgment action, the Court would be required to delve

into factual issues that likely will be litigated in the state court action. Allstate argues that the

Court will not need to resolve any of the underlying factual disputes because “the truth of what

actually occurred is not relevant for determining whether Allstate must defend DTJ in that

litigation.” Allstate emphasizes the distinction between its duty to defend and its duty to

indemnify, arguing that the former “depends upon the allegations in the complaint of the third




                                                  -5-
party in his or her action against the insured . . . and may even extend to actions which are

groundless, false, or fraudulent, so long as the allegations against the insured even arguably come

within the policy.” Orchard, Hiltz & McCliment, Inc. v. Phoenix Ins. Co., 676 F. App’x 515, 519

(6th Cir. 2017) (quoting Citizens Ins. Co. v. Secura Ins., 279 Mich. App. 69, 755 N.W.2d 563,

566-67 (2008)). But Allstate’s argument depends on the Court finding that there is no duty to

defend. In the event that the Court determines that based on the pleadings, Allstate has a duty to

defend, then the Court necessarily must resolve any factual disputes to determine whether Allstate

also has a duty to indemnify the insureds. See ibid. (“The duty to indemnify typically does not

arise until ‘liability for the injury has been established.’”) (quoting Gelman Sci., Inc. v. Fireman’s

Fund Ins. Cos., 183 Mich. App. 445, 455 N.W.2d 328, 330 (1990)).

                                  B. Clarifying the legal relations

       The second factor “is closely related to the first factor and is often considered in connection

with it.” Flowers, 513 F.3d at 557. The relevant inquiry is whether the federal judgment will

“resolve, once and finally, the question of the insurance indemnity obligation of the insurer.” Ibid.;

see also Northland, 327 F.3d at 454; but see Travelers Indem., 495 F.3d at 272 (holding that the

second factor favored abstention because “although a declaratory judgment would clarify the legal

relationship between the insurer and the insured pursuant to the insurance contracts, the judgment

would not clarify the legal relationship between the parties in the underlying state action.”

(alterations and quotations omitted)); Bituminous Cas., 373 F.3d at 814.

       The Burnhams have alleged in their state counterclaims that DTJ Investment

misrepresented the condition of the home, that it failed to maintain the residence as required by

state law, and that it was negligent in its remediation efforts. If DTJ Investment in fact hid the

mold or its remedial efforts were inadequate, then it could be found liable for the Burnhams’




                                                -6-
injuries. Those same proofs will be needed to resolve many of the coverage issues Allstate has

raised. The natural order of things calls for the liability facts to be decided in the injured person’s

forum of choice, and for the resolution of indemnity questions to follow in the same forum.

Bituminous Cas. Corp., 373 F.3d at 812. Deciding the causation and conduct issues in a separate

coverage litigation only would serve to muddy the legal relationships of the parties.

                                       C. Procedural fencing

       The courts are “reluctant to impute an improper motive to a plaintiff where there is no

evidence of such in the record.” Flowers, 513 F.3d at 558. A plaintiff who files its declaratory

judgment claim after the state proceeding has begun does not implicate the concerns of this rule.

See ibid.; Northland, 327 F.3d at 454. There is no evidence that Allstate has acted improperly by

choosing the present forum. The most that can be said is that Allstate preferred a federal court to

a state court, where this action also could have been filed, and where the underlying tort action

was pending when this lawsuit was commenced. There is nothing improper about that. This factor

does not favor abstention.

                             D. Friction between federal and state courts

       The fourth factor asks whether exercising jurisdiction would increase friction between

federal and state courts. The Supreme Court has cautioned that “where another suit involving the

same parties and presenting opportunity for ventilation of the same state law issues is pending in

state court, a district court might be indulging in ‘[g]ratuitous interference,’ if it permitted the

federal declaratory action to proceed.” Wilton, 515 U.S. at 283 (quoting Brillhart, 316 U.S. at

495). However, “the mere existence of a state court proceeding is not determinative of improper

federal encroachment upon state jurisdiction.” Green, 825 F.2d at 1067. Therefore, “‘the propriety

of declaratory relief in a particular case will depend upon a circumspect sense of its fitness




                                                 -7-
informed by the teachings and experience concerning the functions and extent of federal judicial

power.’” Wilton, 515 U.S. at 287 (quoting Public Serv. Comm’n of Utah v. Wycoff Co., 344 U.S.

237, 243 (1952)).

       The Sixth Circuit articulated three sub-factors to consider when determining whether the

exercise of jurisdiction would increase friction between federal and state courts. Bituminous, 373

F.3d at 814-15 (citing Scottsdale, 211 F.3d at 968). First, if the action involves resolution of factual

issues being considered by the state court, federal jurisdiction is disfavored. Flowers, 513 F.3d at

560. The second sub-factor favors abstention when issues of unsettled state law are implicated.

See Travelers, 495 F.3d at 272. The third sub-factor favors abstention when, as is the case for

insurance contracts, interpretation of law is intertwined with state policy. Flowers, 513 F.3d at

561.

       It is the first sub-factor that is in play here. As the Flowers court explained:

       The liability issues being determined in the state court proceeding may well be
       legally, if not factually, distinct from the issues of policy interpretation which are
       central to the federal declaratory judgment action. However, sometimes resolution
       of the issue raised in federal court will require making factual findings that might
       conflict with similar findings made by the state court.

Flowers, 513 F.3d at 560. (internal citation and quotation marks omitted). When the latter is the

case, the exercise of jurisdiction would be inappropriate. Such is the case here.

       A declaratory judgment by this Court could determine an issue that the state court might

decide differently in the underlying litigation. The counter-complaint in the state case lists seven

theories of landlord liability against DTJ Investment.         Those claims turn on whether DTJ

Investment knew of the mold contamination before the parties entered into the rental agreement

and did not respond appropriately after the Burnhams discovered it. Some of the coverage issues

depend on the nature and source of the injuries. If the Court were to exercise jurisdiction over this




                                                 -8-
action, there would be a genuine risk that the factual findings and legal conclusions reached by

this Court on those issues might conflict with those made by the state court. Therefore, the fourth

factor favors abstention.

                                      E. Alternative remedy

       When state law provides an avenue for the resolution of insurance coverage, the fifth factor

favors declining jurisdiction. Flowers, 513 F.3d at 562. Michigan allows insurers to bring

declaratory judgment actions in state court. See Mich. Ct. R. 2.605; see also Rose v. State Farm

Mut. Auto. Ins. Co., 274 Mich. App. 291, 294, 732 N.W.2d 160, 162 (2006). Moreover, the

question of coverage could be determined in the pending state court lawsuit by means of a

garnishment action after a judgment in favor of the damaged claimants. See, e.g., Helder v. Sruba,

462 Mich. 92, 611 N.W.2d 309 (2000). In such an action, Allstate could raise all the defenses to

coverage it might raise here. Id. at 101-02, 611 N.W.2d at 315.

                                               III.

       The Court believes that the Grand Trunk factors favor abstention. Following the direction

of Bituminous Casualty, Manley Bennett, Grand Trunk, Roumph, and Flowers, the Court is

constrained to dismiss the present action without prejudice.

       Accordingly, it is ORDERED that the case is DISMISSED WITHOUT PREJUDICE.



                                                               s/David M. Lawson
                                                               DAVID M. LAWSON
                                                               United States District Judge

Date: March 14, 2019




                                               -9-
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first-class U.S. mail on March 14, 2019.

                           s/Susan K. Pinkowski
                           SUSAN K. PINKOWSKI




                            - 10 -
